Case 1:17-cv-00435-SOM-RT Document 260 Filed 04/27/20 Page 1 of 24   PageID #:
                                   5914


                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

 PHILADELPHIA INDEMNITY        )          CIVIL NO. 17-00435-SOM-RT
 INSURANCE COMPANY,            )
                               )          ORDER DENYING DEFENDANTS’
           Plaintiff,          )          MOTION FOR A NEW TRIAL AND
                               )          DENYING PLAINTIFF’S MOTION
      vs.                      )          FOR PREJUDGMENT INTEREST
                               )
 OHANA CONTROL SYSTEMS, INC., )
 a Hawaii Corporation, AMIR    )
 BOROCHOV, and LINDA KINJO,    )
                               )
           Defendants.         )
 _____________________________ )

      ORDER DENYING DEFENDANTS’ MOTION FOR A NEW TRIAL AND DENYING
               PLAINTIFF'S MOTION FOR PREJUDGMENT INTEREST

 I.          INTRODUCTION.

             On February 7, 2020, a jury found Defendants Ohana

 Control Systems, Inc., Amir Borochov, and Linda Kinjo liable on

 Plaintiff Philadelphia Indemnity Insurance Company’s breach of

 contract claim and found no liability by Philadelphia Indemnity

 to any Defendant on any counterclaim.        Before the court are two

 post-verdict motions.     Defendants have moved for a new trial on

 the ground that they were unfairly prejudiced by the time limits

 imposed on trial presentations by this court.         Plaintiff, on the

 other hand, has moved for prejudgment interest.         For the reasons

 discussed below, this court denies both motions.

 II          BACKGROUND.

             A.   Factual Background.

             The facts underlying this case are discussed in detail
Case 1:17-cv-00435-SOM-RT Document 260 Filed 04/27/20 Page 2 of 24   PageID #:
                                   5915


 in this court’s order granting Philadelphia Indemnity’s motion

 for specific performance.      ECF No. 246.     The court notes the

 underlying facts only briefly here.         In 2012, Ohana successfully

 bid on several contracts to install fire alarm systems at public

 schools for the State of Hawaii.         As a condition of the

 contracts, Ohana obtained performance bonds from Philadelphia

 Indemnity.   Under the terms of those bonds, if Ohana defaulted on

 the fire alarm contracts, the State could require Philadelphia

 Indemnity to pay the cost of completing the work.

            In return for providing the bonds that allowed Ohana to

 secure the construction contracts, Philadelphia Indemnity,

 besides charging a premium, required Defendants to sign a General

 Indemnity Agreement.     That agreement allowed Philadelphia

 Indemnity to seek indemnification from Defendants if the State

 made a claim against Philadelphia Indemnity under the performance

 bonds.   Philadelphia Indemnity also retained the right to require

 Defendants to post collateral while it investigated any claims

 made against the bonds.

            A dispute concerning payment arose between the State

 and Ohana, and Ohana stopped work on three of its contracts with

 the State.   The State then declared Ohana in default and turned

 to Philadelphia Indemnity to complete the work.         On March 27,

 2017, in accordance with the parties’ agreement, Philadelphia

 Indemnity asked Defendants to post collateral to cover its


                                      2
Case 1:17-cv-00435-SOM-RT Document 260 Filed 04/27/20 Page 3 of 24    PageID #:
                                   5916


 potential losses.     Defendants did not post any collateral, and

 Philadelphia Indemnity filed this action.

            B.    Procedural Background.

            Count I of Philadelphia Indemnity’s complaint (the only

 count submitted to the jury) alleged that Defendants had breached

 the General Indemnity Agreement.         ECF No. 1, PageID # 10-12.

 Defendants filed counterclaims.       ECF No. 37.    Counterclaim I

 (Breach of Contract), Counterclaim III (Misrepresentation), and

 Counterclaim VII (Fraud) were submitted to the jury, with

 Defendants voluntarily dismissing their remaining counterclaims.

            Trial was initially set for October 30, 2018.            ECF No.

 14.   On October 19, 2018, this court continued the trial to

 August 13, 2019, because of a conflict with an ongoing criminal

 trial.   ECF Nos. 99, 121.

            A final pretrial conference was held on August 5, 2019.

 At that conference, Philadelphia Indemnity estimated that it

 would need four to five days to present its case.         Defendants

 (all three of whom were at that time represented by the same

 attorney) estimated that they would need five to seven days.             ECF

 No. 162.   However, before trial began, another conflict arose,

 and the trial was once again continued.

            The Magistrate Judge held a status conference on August

 9, 2019, to set a new trial date.         At that conference, the

 parties agreed that “this will be a two week trial.”          ECF No.


                                      3
Case 1:17-cv-00435-SOM-RT Document 260 Filed 04/27/20 Page 4 of 24     PageID #:
                                   5917


 167.       Trial was rescheduled to January 14, 2020.1    Id.

                The jury was selected on January 14, 2020.       The

 potential jurors were told that their jury service was expected

 to conclude by Friday, January 31, 2020.        Eight jurors were

 selected by noon.       Opening statements were presented by

 Philadelphia Indemnity and by counsel for Defendants Ohana and

 Borochov.       At trial, Kinjo had separate counsel, who reserved

 opening statement for later in the trial.        Philadelphia Indemnity

 then called its first witness, John Page.

                By the end of January 14, 2020, the trial judge had

 become concerned about the pace of trial.        The trial judge

 informed the parties about these concerns before testimony began

 on January 15, 2020.       The trial judge noted, in particular, that

 the process of introducing documents appeared unnecessarily

 protracted.       Considerable time was spent addressing objections to

 authenticity even though the trial judge understood that there

 was a stipulation concerning authenticity.        Moreover, during jury

 selection, a lengthy bench conference had been held concerning



        1
         At the time of these estimates, the same attorney, Mark
 Kawata, represented all three defendants. Another attorney,
 Craig Furusho, served as co-counsel for one defendant, Linda
 Kinjo. Kawata, however, withdrew as counsel for Kinjo on January
 12, 2020, two days before trial was scheduled to begin, leaving
 Furusho as Kinjo’s sole counsel. See ECF Nos. 184, 186, 187.
 Because of that change, both Kawata and Furusho were permitted to
 cross-examine each witness separately, which meant Defendants
 might have used more time with each witness than might have
 otherwise been the case.

                                      4
Case 1:17-cv-00435-SOM-RT Document 260 Filed 04/27/20 Page 5 of 24   PageID #:
                                   5918


 Defendants’ assertion that a juror should be stricken for cause.

 Typically, a party’s injury when a judge declines a request to

 strike a juror for cause is the need for the party to waste a

 peremptory challenge to get rid of that juror, instead of being

 able to use the peremptory challenge against some other juror.

 However, Defendants suffered no injury from the court’s refusal

 to strike the juror, because they waived one of their allotted

 peremptory challenges.     The trial judge cited the foregoing

 examples in expressing concern about the slow pace of the trial

 and noted that it might impose time limits.

            When trial began on January 15, 2020, Page’s testimony

 continued.   He completed his direct examination and was cross-

 examined, first by counsel for Ohana and Borochov, then by

 counsel for Kinjo.     Redirect and re-cross examinations followed.

 Philadelphia Indemnity then called its second trial witness,

 Frances Ishida.    Ishida’s direct examination was completed, and

 some cross-examination proceeded.

            By January 16, 2020, the trial judge’s concerns about

 the pace of trial had grown more acute.        Both parties appeared to

 the court to be spending considerable time on matters tangential

 to the case.    Moreover, the process of introducing key documents

 at the heart of this case (such as the contracts between the

 parties) continued to be protracted.       Defendants were routinely

 asking to be allowed to voir dire witnesses about the


                                      5
Case 1:17-cv-00435-SOM-RT Document 260 Filed 04/27/20 Page 6 of 24   PageID #:
                                   5919


 authenticity of documents, even when Defendants had expressly

 stipulated to the authenticity of those documents.          (As it turned

 out, some of those very documents were essential to Defendants’

 counterclaims.)    The parties also sometimes raised objections

 without appearing ready or able to explain them.

            The court’s concern about the trial schedule was

 primarily focused on whether the jurors would be able to

 participate in a trial that went far beyond the estimated time.

 On the morning of January 16, 2020, this court therefore informed

 the parties that it intended to impose time limits.          The court

 noted that, according to the minutes of the status conference

 held on August 9, 2019, the trial had been estimated to last two

 weeks.   In the District of Hawaii, district judges usually

 conduct trials four days a week, reserving the fifth day to

 handle other matters.     Noting that part of any jury trial

 required allotting some time to jury selection, opening

 statements, closing arguments, and jury instructions, the trial

 judge concluded that a two-week trial would include, at most,

 seven days of testimony.      This court’s experience in numerous

 past trials was that, at best, testimony could occupy 5.5 hours

 of a trial day, the remainder of the day being taken up by

 matters other than testimony (e.g., conferences with counsel and

 breaks).   The trial judge therefore calculated that, allotting

 5.5 hours of testimony for each of seven trial days, the trial


                                      6
Case 1:17-cv-00435-SOM-RT Document 260 Filed 04/27/20 Page 7 of 24   PageID #:
                                   5920


 should last no more than 38.5 hours, which the trial judge

 rounded up to 40 hours, giving each side 20 hours.2

                All three Defendants objected.   Counsel for Ohana and

 Borochov indicated that he had anticipated that a two-week trial

 meant ten trial days, not eight trial days at only four days per

 week.       Counsel for Kinjo also stated that he believed that he

 needed more time than the court had provided.         This court invited

 the parties to file memoranda addressing the issue by the next

 morning.       In its memorandum, Philadelphia Indemnity stated that

 it did not object to the court’s time limits.         ECF No. 192,

 PageID # 4289.       Defendants argued that the time limits would not

 permit them to call all of the witnesses they had anticipated.

 ECF No. 191, PageID # 4282.       They asked this court for two

 additional trial days.       ECF 191, PageID # 4283.

                At the start of the day on January 17, 2020, before the

 jury was brought to the courtroom, this court held a hearing

 concerning the proposed time limits.       Defendants argued that the

 limits would be unfair to them because most of the trial days

 would be spent on Philadelphia Indemnity’s witnesses.          This court

 was unpersuaded that Defendants were prejudiced, noting that



         2
         When the trial judge issued this order, each side had
 used three hours of time. Moreover, the trial judge had warned
 the parties that it might impose time limits the previous
 morning. Thus, the assertion made by Defendants at oral argument
 that they did not know about the time limits until “40 percent”
 of trial had finished is simply incorrect.

                                      7
Case 1:17-cv-00435-SOM-RT Document 260 Filed 04/27/20 Page 8 of 24    PageID #:
                                   5921


 Defendants were in control of the length of their cross-

 examinations of Philadelphia Indemnity’s witnesses and could

 reserve their time for presentation of their counterclaims.             The

 court also noted that, if Philadelphia Indemnity used up most of

 its allotment in presenting its witnesses, it would little

 opportunity to cross-examine Defendants’ witnesses.          That is,

 both parties had equal reason to hoard their time, and Defendants

 would only lack time to present their counterclaim case-in-chief

 if they decided that cross-examining particular witnesses

 presented by Philadelphia Indemnity was more important.             Notably,

 the parties’ competing claims were, in many respects, mirror-

 images of each other, so that the defense against an opponent’s

 claim dovetailed with presentation of a party’s affirmative case.

            Ultimately, however, this court granted the parties an

 additional day to present evidence, meaning that the court was

 permitting trial to last 45.5 hours, instead of the earlier 40

 hours, and each side was being allotted an additional 2.75 hours,

 or 22.75 hours per side.      Notably, Defendants couch their

 calculations in terms of trial days, rather than hours.             There is

 no way to know that any trial “day” would have indeed consisted

 of five and a half hours of testimony, which was what this court

 told the parties was, in the court’s experience, the amount of

 testimony they might obtain in a trial day if they were lucky.

 The court’s experience is that there is actually less testimony


                                      8
Case 1:17-cv-00435-SOM-RT Document 260 Filed 04/27/20 Page 9 of 24   PageID #:
                                   5922


 on some trial days.     Thus, for example, when the court first

 raised the issue of time limits on the morning of January 16,

 2020, the court told the parties that the court’s own notes

 showed that each side had conducted examinations for about the

 same amount of time as the other side.        That prior time covered

 part of the afternoon of January 14, 2020, trial proceedings on

 January 15, 2020, and part of the morning of January 16, 2020.

 That prior time amounted to about three hours per side, or six

 hours total.    That means that the trial day of January 15 had

 likely not involved five and a half hours of testimony, as the

 sum of the examination on January 14 and the examination on the

 early morning of January 16 totaled more than half an hour.            In

 short, it is not at all clear how many hours of testimony

 Defendants could have had in five trial days.

            The court subsequently informed the jurors that the

 trial might continue into February, and asked if that would be a

 problem.   Juror 6 responded that, if the trial continued into

 February, that would conflict with his pre-existing travel plans.

 The court then asked the parties if they were certain that they

 would use the entire 22.75 hours allocated per side.          Both sides

 indicated that they might finish early.        This court therefore

 told Juror 6 that he should continue to sit as a juror, although,

 if the schedule ended up causing a problem, the court would

 certainly address that.


                                      9
Case 1:17-cv-00435-SOM-RT Document 260 Filed 04/27/20 Page 10 of 24   PageID #:
                                   5923


             By January 30, 2020, it had become clear that the case

 would continue into the dates that Juror 6 was scheduled to

 travel, and the court excused Juror 6.        This occurred before the

 evidence had closed, which occurred on February 5, 2020.             On

 February 7, 2020, the jury returned a verdict.         As to Count I,

 the jury found that Defendants had breached the General Indemnity

 Agreement by failing to indemnify Philadelphia Indemnity for the

 costs incurred in investigating the State of Hawaii’s claims

 against the bonds and by failing to post collateral.          ECF No.

 229, PageID # 4664-65.      The jury awarded Philadelphia Indemnity

 $20,260.93 in damages, the court having reserved for post-trial

 proceedings the issue of the amount of any collateral to be

 posted, which the parties agreed was an equitable remedy not

 subject to jury trial.      Id. at 4665.    The jury also found that

 Philadelphia Indemnity was not liable with respect to any of

 Defendants’ counterclaims.      Id. at 4666-68.

 III.        LEGAL STANDARD.

             A.   Motion for a New Trial.

             Rule 59(a) of the Federal Rules of Civil Procedure

 provides that a court may grant a new trial “for any reason for

 which a new trial has heretofore been granted in an action at law

 in federal court.”     Rule 59 does not expressly enumerate the

 grounds on which a motion for a new trial may be granted.             Zhang

 v. Am. Gem Seafoods, Inc., 339 F.3d 1020, 1035 (9th Cir. 2003).


                                     10
Case 1:17-cv-00435-SOM-RT Document 260 Filed 04/27/20 Page 11 of 24   PageID #:
                                   5924


 Rather, it says only that the court is “bound by those grounds

 that have been historically recognized.”         Id.   Historically

 recognized grounds for a new trial include a verdict that is

 against the weight of the evidence, damages that are excessive,

 or a trial that was not fair to the moving party.          Molski v. M.J.

 Cable, Inc., 481 F.3d 724, 729 (9th Cir. 2007).          A court may

 order a new trial only if, after weighing the evidence, the court

 concludes that “the verdict is contrary to the clear weight of

 the evidence, is based upon false or perjurious evidence, or to

 prevent a miscarriage of justice.”        Id. (quoting Passantino v.

 Johnson & Johnson Consumer Prods., Inc., 212 F.3d 493, 510 n.15

 (9th Cir. 2000)).

             B.   Prejudgment Interest.

             “State law governs prejudgment interest in a diversity

 action.”    Westport Ins. Corp. v. California Cas. Mgmt. Co., 916

 F.3d 769, 781 (9th Cir. 2019).       “Under Hawaii law, the award of

 prejudgment interest is within the discretion of the court.”

 Pac. Commercial Servs., LLC v. LVI Envtl. Servs., Inc., 2018 WL

 3826773, at *33 (D. Haw. Aug. 10, 2018).

 IV.         ANALYSIS.

             A.   The Time Limits Imposed by this Court Were
                  Reasonable.

             Defendants contend that they are entitled to a new

 trial because they were unfairly prejudiced by the time limits


                                     11
Case 1:17-cv-00435-SOM-RT Document 260 Filed 04/27/20 Page 12 of 24   PageID #:
                                   5925


 imposed by this court.3     ECF No. 235, PageID # 5382.       “A district

 court is generally free to impose reasonable time limits on a

 trial.”   Amarel v. Connell, 102 F.3d 1494, 1513 (9th Cir. 1996);

 accord Gen. Signal Corp. v. MCI Telecomm. Corp., 66 F.3d 1500,

 1508 (9th Cir. 1995).      In determining whether time limits are

 reasonable, a court may exercise discretion.         Monotype Corp. PLC

 v. Int’l Typeface Corp., 43 F.3d 443, 450 (9th Cir. 1994).

             This court established reasonable time limits here.

 Well before trial began, the parties agreed that trial would last

 about two weeks.     Defendants may have been initially unaware that

 trials are usually conducted only four days a week, but certainly

 they had to have known that at the latest by the time the jury

 was selected on January 14, 2020, when the prospective jurors

 were given that information in the presence of the parties and

 their counsel.     In any event, even if Defendants thought the

 trial would last 10 trial days, they had that time.          The

 testimony alone (not including jury selection, opening

 statements, closing arguments, or jury instructions) ended up

 being presented in a period that spanned 11 days, as shown by the

 courtroom manager’s daily minutes, included in the case file.



       3
         Defendants also argue that they are entitled to a new
 trial because the jury should have determined the amount of
 collateral that Defendants were required to post. ECF No. 244,
 PageID # 5709-10. In a separate order granting Philadelphia
 Indemnity’s motion for specific performance, this court has
 rejected that argument. ECF 246, PageID # 5754-5757.

                                     12
Case 1:17-cv-00435-SOM-RT Document 260 Filed 04/27/20 Page 13 of 24   PageID #:
                                   5926


 Testimony began on the afternoon of January 14, 2020, continued

 on January 15, 16, 17, 22, 23, 24, 30, and 31, then resumed on

 February 4 and concluded after part of February 5.          See ECF Nos.

 188 (amended by ECF No. 199), 189, 190, 193, 194, 195, 196

 (amended by ECF No. 198), 202, 204, 216, 220).         Testimony alone

 thus consumed nine trial days, as well as part of a tenth day and

 part of an eleventh day.4      The time limit the court set was well

 within this court’s discretion.       See, e.g., Gen. Signal Corp., 66

 F.3d at 1508 (holding that time limits were reasonable when they

 were based on the estimates in the parties’ joint pretrial

 statement); Monotype Corp., 43 F.3d at 451 (affirming the

 district court’s imposition of time limits when one party

 anticipated that it needed three weeks for trial and the court

 ultimately limited trial to nine days total).

             Defendants nevertheless contend that the time limits

 were too rigid and precluded them from introducing important

 evidence.    ECF No. 235, PageID # 5382-83.       That argument fails

 for two reasons.

             First, at trial, Defendants did not point to specific


       4
        On one day, the court imposed a modified schedule to allow
 a juror to keep a doctor’s appointment. On another, the trial
 recessed in the middle of the afternoon on one trial day to
 accommodate an urgent matter involving the family of counsel for
 Ohana and Borochov, so the total number of days used for
 testimony may not have been a full 10 trial days, but it was
 reasonably close to that, even assuming the only trial days that
 should be counted are days on which witness examinations
 occurred.

                                     13
Case 1:17-cv-00435-SOM-RT Document 260 Filed 04/27/20 Page 14 of 24   PageID #:
                                   5927


 evidence that was essential to their case and yet could not be

 introduced.    See Monotype Corp., 43 F.3d at 451.        In Monotype,

 for instance, the Ninth Circuit rejected a challenge to the

 imposition of time limits because the objecting party failed to

 raise a particularized challenge during trial:

             ITC contends that it had to carry the burden
             in explaining the background of the typeface
             industry and the marketing of typefaces. ITC
             therefore argues it needed more time to make
             such a presentation so the jury could
             understand the case. ITC states the time
             limitation forced it to restrict its
             presentation and delete the testimony of
             ITC’s Vice President. ITC did object to the
             trial limitation, but it did not argue how it
             was damaged by the time limits, nor state
             what additional time was needed. Monotype
             asserts ITC had ample opportunity to request
             additional time, but did not do so. ITC
             responds that the judge’s comments
             discouraged the request. The better place
             for ITC to make the time argument, however,
             was there, not here.

 Id. (emphases added).      The rationale underlying the Ninth

 Circuit’s decision in Monotype is obvious.         If a party informs

 the court, during trial, that it needs more time to introduce

 specific evidence, the trial court has the opportunity to amend

 the time limits while the jury is still available.          After trial,

 that option is no longer available.

             That reasoning applies here.       Defendants did challenge

 the imposition of time limits at trial, and they repeated that

 objection as their time ran down.         But at trial their oral

 objections lacked particularity.         Even the memorandum that

                                     14
Case 1:17-cv-00435-SOM-RT Document 260 Filed 04/27/20 Page 15 of 24   PageID #:
                                   5928


 Defendants submitted on this issue during trial lacked sufficient

 specificity.    The most Defendants said was that they would be

 forced to limit the number of witnesses.         ECF No. 191, PageID #

 4282.   Defendants did not establish that any of the witnesses

 they could not call was crucial to their case.         To the contrary,

 even after this court established time limits, Defendants

 expressed optimism that they would not use all of their time,

 suggesting that they believed that the relevance of the absent

 witnesses’ testimony would be limited.        In the interest of

 retaining Juror 6, they assured the court of the possibility that

 the evidence would close by the end of January.          At no point

 during trial did Defendants inform the court that the time limits

 prevented them from calling a specific witness to present

 evidence not already in the record and crucial to their case.

 Defendants have provided more details in their motion for a new

 trial, but, as the Ninth Circuit said in Monotype, the time to

 make that argument was at trial, not now.         See 43 F.3d at 451.

             Even now, Defendants’ motion for a new trial fails to

 identify the essential evidence that Defendants believe they

 could not introduce.     In their motion, Defendants argue that the

 time limits prevented them from introducing more than 400

 exhibits and taking testimony from six additional witnesses.            ECF

 No. 244, PageID # 5703-5706; see also ECF No. 235, PageID # 5379-

 5381.   Of course, even if trial had lasted another week (well


                                     15
Case 1:17-cv-00435-SOM-RT Document 260 Filed 04/27/20 Page 16 of 24   PageID #:
                                   5929


 more than Defendants ever requested), Defendants could not have

 introduced an additional 400 exhibits at the pace involved for

 exhibits that did come into evidence.        Nor have Defendants

 attempted to show that any one of those exhibits is particularly

 important.    They throw out 400 as a large number, but this in no

 way proves any point.      At most, it indicates that Defendants had

 gathered a large number of possible trial exhibits without having

 taken the time to figure out which of the 400 might really be

 needed at trial.     That Defendants accumulated hundreds of

 potential trial exhibits does not prove that they should have

 been allowed to offer all (or even any) of the 400 exhibits.

             Of the six witnesses Defendants said they would have

 presented, two (Amir Borochov and James Ho) did testify at trial.

 Defendants say they wanted to elicit further testimony from them,

 but it is not at all clear that Defendants could not have

 organized their direct examinations to ensure that all critical

 information was presented.

             Two of the six witnesses (Fu Xiang Wang and Song Lin

 Zhang) appear to be expert witnesses.        Because Defendants failed

 to adhere to discovery deadlines, this court precluded the

 introduction of certain expert testimony in its rulings on

 motions in limine and at trial.       Defendants have not shown that

 these two witnesses would have been permitted to testify had time




                                     16
Case 1:17-cv-00435-SOM-RT Document 260 Filed 04/27/20 Page 17 of 24    PageID #:
                                   5930


 permitted.5

             The two remaining witnesses (Dan Colton and Craig

 Kanai) that Defendants say they would have called appear to have

 been scheduled to provide testimony about how the construction

 contracts between Ohana and the State were handled.          Defendants

 say that Colton, an Ohana employee, would have testified about

 “the progress of each project, what needed to be completed and

 his interactions with each project manager.”         There was

 considerable testimony about this subject during trial.              To the

 extent Defendants wanted to justify their actions in handling the

 construction contracts and to critique the State’s approach to

 their work, that is a matter that did not require more testimony.

 Similarly, Kanai’s proposed testimony goes more to Ohana’s

 dispute with the State than to Ohana’s dispute with Philadelphia

 Indemnity that is the subject of this case.         Kanai worked for

 Wasa Electric, the company that ended up working on the fire

 alarm projects after Ohana, citing a lack of payment by the

 State, declined to do more work until payment was made.              Ohana

 contended at trial that the State hired Wasa Electric to do work



       5
         At oral argument, Defendants explained that they believed
 that Wang and Zhang should have been permitted to testify, at
 least as lay witnesses, because one of Philadelphia Indemnity’s
 witnesses, Craig Colligan, was allowed to testify as a lay
 witness. Colligan, who was listed as a witness by both sides,
 testified in a lay capacity without objection. Defendants have
 not identified any testimony from Wang or Zhang that could have
 qualified as lay testimony.

                                     17
Case 1:17-cv-00435-SOM-RT Document 260 Filed 04/27/20 Page 18 of 24   PageID #:
                                   5931


 beyond what Ohana had been hired to do, and that the State then

 unreasonably sought to recover from Ohana and/or Philadelphia

 Indemnity the costs of having Wasa Electric do that purportedly

 extra work.    According to Ohana, Kanai would have testified about

 the scope of work to be done on the fire alarm systems and “the

 difference between the work he bid and the original contract work

 that Ohana bid and contracted for.”        This subject was

 sufficiently covered at trial.       Thus, even at this stage,

 Defendants do not identify necessary evidence that was somehow

 missing from the trial.

             Second, even assuming Defendants could be said to have

 been prejudiced by not being able to introduce more exhibits and

 to present more witnesses, Defendants themselves are responsible

 for this inability.     See Gen. Signal Corp., 66 F.3d at 1509

 (rejecting a challenge to the imposition of time limits because

 “the lack of time available at the end of this trial was largely

 the consequence of GSX’s mismanagement of its case-in-chief, for

 which neither MCI nor the court was responsible”).          During

 Defendants’ case-in-chief, counsel’s lack of preparation caused

 considerable delays.

             The attorneys for Defendants sometimes had trouble

 locating exhibits, and when they did find them, they were often

 inadmissible.    Defense counsel’s examination of witnesses also

 slowed the pace of trial.      At one point, in sustaining


                                     18
Case 1:17-cv-00435-SOM-RT Document 260 Filed 04/27/20 Page 19 of 24    PageID #:
                                   5932


 Philadelphia Indemnity’s repeated objections to leading defense

 questions during Defendants’ case-in-chief, this court noted that

 counsel for Ohana and Borochov appeared to be allergic to non-

 leading questions.     And on cross-examination, defense counsel

 frequently covered the same ground over and over again.              The

 court saw Defendants wasting a good deal of time during trial and

 concluded that, without time limits, the waste would have been

 even greater.

             In their motion for a new trial, Defendants assert that

 they needed more time to develop what they now identify as their

 core contention: that Ohana had not defaulted on any of its

 underlying contracts with the State.        ECF No. 244, PageID # 5701.

 Yet, during trial, Defendants spent a substantial amount of time

 on an alternate defense that is simply not supported by law:

 that they were not bound by the General Indemnity Agreement

 because they had not read it and therefore could not have

 understood what they were signing.        Borochov and Kinjo testified

 about this, using time that could have spent more fruitfully.              As

 this court instructed the jury, “one who assents to a contract is

 bound by it and cannot complain that he has not read it or did

 not know what it contained.”       Courbat v. Dahana Ranch, Inc., 111

 Haw. 254, 264, 141 P.3d 427, 437 (2006) (quotation marks

 omitted); see also ECF No. 223, PageID # 4573.         Defendants chose

 how to spend their allotted time, and they may not now lay their


                                     19
Case 1:17-cv-00435-SOM-RT Document 260 Filed 04/27/20 Page 20 of 24   PageID #:
                                   5933


 choice at this court’s feet.

             Defendants complain that they had only one and a half

 days for their case-in-chief because of the time limits.             ECF No.

 235, PageID # 5383.     As this court explained to Defendants at

 trial, they could either choose to use their time cross-examining

 Philadelphia Indemnity’s witnesses or reserve their time for

 their own case-in-chief.      When Defendants chose to use their time

 on cross-examination, they knew full well that the time for their

 counterclaims would be limited.

             Under these circumstances, granting Defendants’ motion

 for a new trial would be unfair to Philadelphia Indemnity.            This

 court imposed time limits on both sides.         Defendants are not

 entitled to a second bite at the apple because they are

 unsatisfied with the result of the choices they made the first

 time around.     See Gen. Signal Corp., 66 F.3d at 1509 (“allocation

 of additional time to GSX would have been unfair to MCI . . .

 [because] to grant GSX additional time would reward its

 inefficient use of time and penalize MCI for managing its time”).

             B.    Plaintiffs Are Not Entitled to Prejudgment
                   Interest.

             Hawaii law permits an award of prejudgment interest in

 civil cases.     See HRS § 636-16.    The decision to award

 prejudgment interest rests within the court’s discretion.             See

 Tri-S Corp. v. W. World Ins. Co., 110 Haw. 473, 498, 135 P.3d 82,



                                      20
Case 1:17-cv-00435-SOM-RT Document 260 Filed 04/27/20 Page 21 of 24    PageID #:
                                   5934


 107 (2006).     In exercising that discretion, a court must first

 consider whether either party is at fault for any delays leading

 to the final judgment.      Id.   If neither party is at fault, “the

 trial court may still award or deny prejudgment interest in its

 discretion, depending on the circumstances of the case.”              Id.

 Generally, however, the circumstances only justify an award of

 prejudgment interest if “‘the issuance of judgment [was] greatly

 delayed.’”     Cty. of Hawai`i v. C & J Coupe Family Ltd. P’ship

 (Coupe I), 120 Haw. 400, 410, 208 P.3d 713, 723,(2009) (emphasis

 in original) (quoting Tri–S Corp., 110 Haw. at 498, 135 P.3d at

 107); see also Cty. of Hawaii v. C & J Coupe Family Ltd. P’ship

 (Coupe II), 124 Haw. 281, 312, 242 P.3d 1136, 1167 (2010)(“a

 trial court can award prejudgment interest for any substantial

 delay in the proceedings” (emphasis in original) (quotation marks

 omitted)).

              Neither party was at fault for the delays in this case.

 Trial was continued because of this court’s schedule, not because

 either party asked for more time.

              Philadelphia Indemnity nevertheless suggests that

 Defendants could have avoided delays in the entry of judgment by

 posting collateral sooner.        ECF No. 255, PageID # 5810.        Of

 course, this very action was Philadelphia Indemnity’s attempt to

 compel Defendants to post collateral.        Whether Defendants’

 refusal to post collateral was wrongful was an issue at trial.              A


                                      21
Case 1:17-cv-00435-SOM-RT Document 260 Filed 04/27/20 Page 22 of 24   PageID #:
                                   5935


 failure to accept Philadelphia Indemnity’s litigation position

 does not make Defendants responsible for delay.          Defendants had a

 colorable argument that Philadelphia Indemnity’s request for

 collateral was overstated, and they were entitled to litigate

 that issue.6    On the present record, Philadelphia Indemnity has

 not shown that Defendants caused the entry of judgment to be so

 greatly delayed that prejudgment interest should be awarded.

 Coupe I, 120 Haw. at 410, 208 P.3d at 723.

             As an initial matter, Philadelphia Indemnity has failed

 to establish when the relevant time period begins.          In a breach

 of contract case, the earliest date that prejudgment interest can

 begin accruing is the date that the contract was breached.            HRS §

 636-16.     At trial, Philadelphia Indemnity prevailed on its claim

 that Defendants breached the indemnification provisions of the

 General Indemnity Agreement.       See ECF No. 229, PageID # 4664-65.

 Thus, the obvious date for the prejudgment interest period to

 begin would be the date on which Philadelphia Indemnity made an

 indemnification demand.      However, no such demand date is pointed

 to by Philadelphia Indemnity in seeking prejudgment interest.




       6
         Similarly, Philadelphia Indemnity contends that
 Defendants could have aggressively pursued a third-party action
 against the State. ECF No. 255, PageID # 5810. It is hard to
 see a direct line between Defendants’ failure to adopt a
 particular approach in separate litigation and any alleged delay
 in the entry of the judgment in this action.

                                     22
Case 1:17-cv-00435-SOM-RT Document 260 Filed 04/27/20 Page 23 of 24   PageID #:
                                   5936


             Philadelphia Indemnity did make a collateral demand on

 March 27, 2017.     Philadelphia Indemnity appears to assume that,

 because it had the right to use that collateral to indemnify

 itself for the losses it incurred, see ECF No. 231-5, PageID #

 4708, the relevant date is the date that Defendants refused to

 post collateral.     That is not at all clear.      Even if Philadelphia

 Indemnity had the right to use the collateral to indemnify itself

 on March 27, 2017, there is no evidence that it would have

 actually done so.     This court therefore cannot determine when

 Philadelphia Indemnity first suffered an injury.

             Even if this court assumes that March 27, 2017 (the

 date of the collateral demand) or August 29, 2017 (the date that

 the complaint was filed) is when the relevant time period began,

 Philadelphia Indemnity does not establish that it is entitled to

 prejudgment interest.      Judgement was entered on March 31, 2020.

 Thus, Philadelphia Indemnity is only entitled to prejudgment

 interest if a wait of less than three years for the issuance of

 judgment constitutes a “substantial delay.”         See Coupe II, 124

 Haw. at 312, 242 P.3d at 1167.       This court concludes that, at

 least on the present record, it does not.         See, e.g., Weite v.

 Momohara, 124 Haw. 236, 266, 240 P.3d 899, 929 (Ct. App. 2010)

 (affirming order denying request for prejudgment interest despite

 delay of approximately three years); Page v. Domino's Pizza,

 Inc., 80 Haw. 204, 210, 908 P.2d 552, 558 (Ct. App. 1995)


                                     23
Case 1:17-cv-00435-SOM-RT Document 260 Filed 04/27/20 Page 24 of 24    PageID #:
                                   5937


 (affirming order denying request for prejudgment interest when

 the judgment “was entered over three-and-a-half years after Page

 was injured”).     Instead, “any delay was the result of the normal

 course of litigation[.]”       Gemini Ins. Co. v. Kukui’ula Dev. Co.

 (Hawaii), LLC, 2015 WL 13235849, at *3 (D. Haw. Oct. 9, 2015).

 Plaintiff is not entitled to prejudgment interest.

 V.          CONCLUSION.

             Defendants’ motion for a new trial is denied, and

 Philadelphia Indemnity’s motion for prejudgment interest is also

 denied.

             DATED: Honolulu, Hawaii, April 27, 2020

                                     /s/ Susan Oki Mollway
                                     Susan Oki Mollway
                                     United States District Judge




 Philadelphia Indemnity Insurance Co. v. Ohana Control Sys., Inc., Civ. No.
 17-00435 SOM-RT; ORDER DENYING DEFENDANTS’ MOTION FOR A NEW TRIAL AND DENYING
 PLAINTIFF'S MOTION FOR PREJUDGMENT INTEREST




                                      24
